                                                                                      n      L    11
                     IN THE UNITED STATES DISTRICT COURT                              ocr I 6 2019
                                                                                                       1
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division                          CLERK. U.S. DISTRICI COURT
                                                                                      RICHMOND, VA
ALTERIK JAMES BAKER,

       Petitioner,

V.                                                        Civil Action No. 3:17CV657-HEH

MR.BEALE,

       Respondent.
                               MEMORANDUM OPINION
                          (Denying Motion to Alter or Amend)

       Alterik James Baker, a Virginia inmate proceeding pro se, filed this petition for a

writ ofhabeas corpus under 28 U.S.C. § 2254("§ 2254 Petition," EOF No. 1)^
challenging his convictions oftwo counts ofrape in the Circuit Court ofPrince Edward

County, Virginia ("Circuit Court"). By Memorandum Opinion and Order entered on

August 1, 2018,the Court denied the § 2254 Petition and dismissed the action. (ECF

Nos. 37,38.) Baker appealed. (ECF No.40.) On March 14,2019,the United States

Court ofAppeals for the Fourth Circuit dismissed Baker's appeal. (ECF No.47.) On

March 29,2019, Baker filed his Motion for Relief under Federal Rule of Civil Procedure

60(b)(6)("Rule 60(b) Motion," ECF No. 49.)^ By Memorandum Opinion and Order

entered on May 30,2019,the Court denied Baker's 60(b) Motion. (ECF Nos. 53, 54.)




       ^ The Court corrects the capitalization and spelling in the quotations from Baker's
submissions. The Court employs the pagination assigned to Baker's submissions by the
CM/ECF docketing system.

       ^ Baker submitted another copy of his Rule 60(b) Motion on May 10,2019. (ECF
No. 52.)
Thereafter, Baker filed a Motion to Alter or Amend under Federal Rule of Civil

Procedure 59(e) challenging the Court's denial of his Rule 60(b) Motion. (ECF No. 56.)

       The United States Court of Appeals for the Fourth Circuit has recognized three

grounds for relief under Rule 59(e): "(1)to accommodate an intervening change in

controlling law;(2)to account for new evidence not available at trial; or(3)to correct a

clear error oflaw or prevent manifest injustice." Hutchinson v. Staton,994 F.2d 1076,

1081 (4th Cir. 1993)(citing Weyerhaeuser Corp. v. Koppers Co., Ill F. Supp. 1406,

1419(D. Md. 1991); Atkins v. Marathon LeTourneau Co., 130 F.R.D. 625,626(S.D.

Miss. 1990)).

       Baker apparently argues that Rule 59(e)relief should be granted to correct a clear

error oflaw or to prevent manifest injustice. Baker, however, fails to demonstrate that

the Court committed any error oflaw. See Pac. Ins. Co. v. Am. Nat'l Fire Ins. Co., 148 •

F.3d 396, 403 (4th Cir. 1998)(noting that a "'Rule 59(e) motion may not be used to

relitigate old matters, or to raise arguments or present evidence that could have been

raised prior to the entry ofjudgment.'"(quoting 11 Charles Alan Wright & Arthur R.

Miller, Federal Practice and Procedure § 2810.1, at 127-28(2d ed. 1995))).

Accordingly, Baker's Motion to Alter or Amend(ECF No. 56)will be denied. A

certificate of appealability will be denied.

       An appropriate Order will accompany this Memorandum Opinion.

                                     ^                     «
                                    HENRY E.HUDSON
T>2Xt:OcrU                          SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
